IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


PG PUBLISHING COMPANY, INC. D/B/A          :   No. 16 WAP 2015
THE PITTSBURGH POST-GAZETTE,               :
                                           :   Appeal from the Order of the
                   Appellant               :   Commonwealth Court entered July 9,
                                           :   2015, and amended on July 10, 2015, at
                                           :   No. 481 MD 2014.
            v.                             :
                                           :
                                           :
GOVERNOR'S OFFICE OF                       :
ADMINISTRATION AND THE                     :
PENNSYLVANIA DEPARTMENT OF                 :
EDUCATION,                                 :
                                           :
                   Appellees               :


                                      ORDER


PER CURIAM
      AND NOW, this 25th day of April, 2016, Appellant’s Application for Oral Argument

is DENIED, Amicus’ Application for Oral Argument is DENIED, and the Order of the

Commonwealth Court is hereby AFFIRMED.